Title: Thomas Jefferson to Charles Everette, 24 June 1811
From: Jefferson, Thomas
To: Everette, Charles


          
                  Dear Doctor 
                   
                     Monticello 
                     June 24. 11.
          
		  
		  My funds lying all in Richmond, I inclose you an order on Messrs Gibson & Jefferson of that place for 42. D 20 c the balance of your account. but should it not be convenient to you to recieve the money in Richmond, I will on your intimation call for it by the first post. 
		   will you be so good as to sign the inclosed paper & return it to me by the bearer to be transmitted to Genl Chamberlayne who, acting as executor for the estate of which the negro man was a part, informs me he must produce vouchers for the passing of his accounts.I hope you are recovering fast from the consequences of your fall. 
		   
		  our good cherries are all gone, or we should have repeated the sending them. none remain but a few Morellas, too sour to be eaten. but if they would be acceptable they are at your service. Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        